

117 HR 3905 IH: Social Security Parity Act
U.S. House of Representatives
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3905IN THE HOUSE OF REPRESENTATIVESJune 15, 2021Mr. Hern (for himself and Mr. Reed) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to waive the 2-year duration of divorce requirement, and for other purposes.1.Short titleThis Act may be cited as the Social Security Parity Act. 2.Waive 2-year duration of divorce requirement(a)Wife’s insurance benefitsSection 202(b)(4)(A) of the Social Security Act (42 U.S.C. 402(b)(4)(A)) is amended by adding at the end the following new sentence: The criterion for entitlement under clause (ii) shall be deemed met upon the remarriage of the insured individual to someone other than the applicant during the 2-year period referred to in such clause..(b)Husband’s insurance benefitsSection 202(c)(4)(A) of such Act (42 U.S.C. 402(c)(4)(A)) is amended by adding at the end the following new sentence: The criterion for entitlement under clause (ii) shall be deemed met upon the remarriage of the insured individual to someone other than the applicant during the 2-year period referred to in such clause..(c)Effective dateThe amendments made by this section shall apply with respect to benefits payable for months after December 2022 and for which applications are filed after December 2022.